Citation Nr: 1016257	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of cold 
injuries of the feet, knees, arms, hands, hips, and elbows.  


WITNESSES AT HEARING ON APPEAL

Veteran, wife, and friend


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
November 1952, during the Korean Conflict.  The Veteran was 
awarded an Army Occupation Medal (Germany) for his service in 
Germany after World War II.  His military occupational 
specialty was an artillery truck driver.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA), Seattle, Washington, Regional 
Office (RO), which denied service connection for right ear 
hearing loss, PTSD, and residuals of cold injuries of the 
feet, knees, arms, hands, hips, and elbows.  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal.   

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right ear 
hearing loss and residuals of cold injuries of the feet, 
knees, arms, hands, hips, and elbows, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
unavailable because such records may have been destroyed in a 
fire at the records storage facility in 1973.  In a May 2007 
notice letter, the Veteran was informed of alternative forms 
of evidence he could provide in light of the unavailability 
of his STRs.  The Veteran has not argued that he complained 
of, received treatment for, or was diagnosed with any 
psychiatric disability, to include PTSD, during his active 
duty service.    

2.  The medical evidence does not reflect a diagnosis of any 
psychiatric disability, to include PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by September 2006, 
November 2006, February 2007, and May 2007 letters.  These 
letters fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
service connection claim; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In an attachment to the September 2006 notice letters, the RO 
also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his service connection claim for PTSD.  However, 
in light of the uncontroverted facts, the Board finds that 
the evidence, which indicates that he was not diagnosed with 
any psychiatric disability, to include PTSD, and did not seek 
treatment for any treatment for any psychiatric disability, 
to include PTSD, after service, an examination is unnecessary 
to decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4)).  

Unfortunately, the Veteran's STRs are not associated with the 
claims folder.  After extensive efforts to locate such 
records, VA was informed by the National Personnel Records 
Center that the Veteran's STRs may have been destroyed in a 
fire at the records storage facility in 1973, and were 
unavailable.  In cases such as these, where the STRs are 
unavailable, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In a 
May 2007 notice letter, the Veteran was informed of 
alternative forms of evidence he could provide in light of 
the unavailability of his STRs.          

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains private treatment records, photos of the Veteran in 
Germany in the 1950s, an article entitled "Operations in 
Germany 1945-1983," and statements submitted by or on behalf 
of the Veteran, including a statement from the Veteran's 
friend I.G.  As noted, in March 2010, the Veteran testified 
before the undersigned Veterans Law Judge sitting at the RO.  
A copy of the hearing transcript is of record and has been 
reviewed.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection Claims

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Further, 
psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more during a period of war.  See id.

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 
In cases where PTSD is claimed, establishing service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

Section 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See also 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).

A PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorders must conform to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  In this regard, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the 
mental health profession's adoption of the DSM-IV in the May 
1994 first printing and its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g. 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-41 (1997).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

The Veteran is seeking service connection for PTSD in 
connection with stressors experienced during his service in 
Germany after World War II.  Specifically, the Veteran argues 
that while stationed in Germany near the border area of 
Czechoslovakia, the Veteran and his unit were subject to 
daily small arms attacks including sniper attacks from 
Eastern Block and Russian Forces while patrolling and 
securing the border.  See September 2006 "Statement in 
Support of Claim for Service Connection for PTSD," VA Form 
21-0781; October 2006 "Statement in Support of Claim," VA 
Form 21-4138; March 2007 "Statement in Support of Claim for 
Service Connection for PTSD," VA Form 21-0781; March 2007 
"Statement in Support of Claim," VA Form 21-4138.    

Initially, the Board notes that the Veteran's STRs are 
unavailable; therefore, any complaints, diagnoses, or 
treatment of any psychiatric disability, to include PTSD 
cannot be verified.  However, the Veteran has not argued that 
he complained of, received treatment for, or was diagnosed 
with any psychiatric disability, to include PTSD, during his 
active duty service.  
There is also no evidence of any psychiatric condition, to 
include PTSD, within the first post-service year to gain the 
benefit of presumptive service connection.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).  

In fact, the post-service medical records are negative for 
any diagnosis of PTSD.  In fact, the Veteran's claims folder 
contains no post-service treatment records regarding any 
psychiatric disability, to include PTSD, and the Veteran has 
not indicated that he has received or does receive any 
treatment for such disability.  In a March 2010 Board Hearing 
Transcript, the Veteran indicated that he has not been 
diagnosed with PTSD.  

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for PTSD must be denied.  See 
38 C.F.R. § 3.304(f).

The Board acknowledges the photos of the Veteran while 
dressed in combat uniform regarding his service connection 
claim for PTSD.  However, these photos are not probative to 
whether the Veteran currently has a clinical diagnosis of 
PTSD.

Since there is no competent evidence of record demonstrating 
a current PTSD disability to meet the threshold question in a 
service connection claim, the claim of service connection for 
PTSD must fail.

Although the Veteran argues that he should be awarded service 
connection for PTSD on the basis that he is a combat Veteran.  
The evidence of record is unclear as to whether the Veteran 
served in actual combat.  However, even if the evidence of 
record revealed that the Veteran served in combat, 
significantly, there is still no competent and objective 
diagnosis of a PTSD disability to meet the threshold question 
in a service connection claim.  



Further, the requirements as laid out under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. 
§ 3.304(d) allow combat veterans, in certain circumstances, 
to use lay evidence to establish the incurrence of a disease 
or injury in service, and serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service. Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  In other words, a diagnosis of a PTSD disability and 
a medical nexus opinion revealing a relationship between the 
Veteran's PTSD disability and his service are still required.  
Even so, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
provided it is consistent with the circumstances, conditions, 
or hardships of combat, even if there is no official record 
of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.304(d) (2009).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
389, 392 (1996).  Such evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. 
§ 3.304(d).  Section 1154(b) [and the implementing 
regulation, 38 C.F.R. 
§ 3.304(d)] allow combat veterans, in certain circumstances, 
to use lay evidence to establish the incurrence of a disease 
or injury in service.  "However, the provisions of section 
1154(b) do not provide a substitute for medical-nexus 
evidence . . ."  Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  Section 1154(b) serves only to relax the evidentiary 
burden to establish incurrence of a disease or injury in 
service.  Id.  

The Board acknowledges the Veteran's request for a VA 
psychiatric examination to help develop his claim.  See March 
2010 Board Hearing Transcript.  However, pursuant to the 
VCAA, a medical opinion should be obtained if the evidence 
shows the presence of a current disability, and indicates the 
disability may be associated with service.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c)(4).  As noted, there is no evidence of a current 
PTSD disability.  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).  Hence, 
the Board finds that a VA examination is not warranted.

The Board also finds that the only evidence of a claimed PTSD 
disability and its relation to service is the Veteran's own 
statements.  Although the appellant is competent to describe 
his symptomatology (see Layno, 6 Vet. App. at 469), he, as a 
layperson, is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he has not been shown to have the 
requisite medical expertise.  See, e.g., Routen, 10 Vet. App. 
at 186; Espiritu, 2 Vet. App. at 494-95.  

The Board concludes that PTSD was not incurred in or 
aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the 
evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 
Vet. App. at 54.        


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran also seeks service connection for right ear 
hearing loss and residuals of cold injuries of the feet, 
knees, arms, hands, hips, and elbows, which he maintains are 
related to or aggravated by his active duty service.  
Specifically, he claims he was exposed to heavy artillery 
noise and cold temperatures while serving in Germany.  See 
October 2006 "Statement in Support of Claim," VA Form 21-
4138; March 2007 "Statement in Support of Claim," VA Form 
21-4138.  As noted, his DD-214 shows that his military 
occupational specialty was a artillery truck driver, and he 
received an Army Occupation Medal (Germany) for his service 
in Germany after World War II.  Although the Board regrets 
the additional delay, further development is necessary prior 
to analyzing the claims on the merits.  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence 
(obvious and manifest) that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a)-(b).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Further, the Court has held that "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  However, a medical opinion cannot 
be disregarded solely on the rationale that the medical 
opinion is based on a history provided by the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other 
hand, the Board may reject a medical opinion if the Board 
finds that other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board should evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Review of the evidence of record reveals that the Veteran 
underwent compensation and pension (C&P) examinations 
regarding the etiology of his right ear hearing loss and 
residuals of cold injury disabilities in August 2007 and 
February 2008.  See August 2007 C&P Frostbite Examination 
Report; February 2008 C&P Audio Examination Report.  Although 
the examiners provided opinions regarding the etiology of the 
Veteran's right ear hearing loss and residuals of cold injury 
disabilities, the Board finds that such opinions are unclear 
and/or incomplete.  

With regard to the residuals of cold injury claim, although 
the August 2007 examiner opined that there was no finding of 
peripheral vascular disease as likely as not secondary to or 
as a complication of diagnosed sequela of pain due to 
frostbite of the bilateral upper and lower extremities, the 
examiner failed to opine whether the Veteran's diagnosed 
sequela of pain due to frostbite of the bilateral upper and 
lower extremities was related to the Veteran's service.  See 
August 2007 C&P Frostbite Examination Report.
 
With regard to the Veteran's right ear hearing loss claim, 
the February 2008 examiner opines that the Veteran's 
"profound mixed hearing loss on the right is less than 
likely related to military noise exposure based on [the 
Veteran's] report that he had no hearing in the right ear 
since childhood and note of total loss in private treatment 
records."  Although the examiner noted that the Veteran's 
right ear hearing loss disability was a pre-existing 
condition, the examiner did not address whether the Veteran's 
pre-existing right ear hearing loss disability, which was 
present since childhood (see November 1993 Private Audio 
Report, Portland Ear Medical Group), was aggravated or 
permanently worsened, and if so, whether the aggravation or 
permanent worsening was beyond the natural progress of the 
pre-existing disability. 

Based, on the above discussion, new opinions regarding the 
relationship between the Veteran's current right ear hearing 
loss and residual of cold injury disabilities should be 
provided based on review of all evidence of record.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The claims folder should be 
returned the same examiner who 
conducted the August 2007 C&P frostbite 
examination for clarification of his 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the Veteran's current 
sequela of pain due to frostbite of the 
bilateral upper and lower extremities 
is related to service.  A complete 
rationale should be provided for any 
opinion.  

If the August 2007 examiner is not 
available, the Veteran should be 
provided a new C&P examination 
regarding his residuals of cold injury 
disability.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
residuals of cold injury disability is 
related to the Veteran's service, 
specifically his claimed in-service 
cold exposure while serving in Germany.  

A complete rationale should be provided 
for any opinion.  The claims folder 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with examination and the 
report should state that such review 
has been accomplished.

2.  The claims folder should be 
returned the same examiner who 
conducted the February 2008 C&P audio 
examination for an opinion as to 
whether the Veteran's pre-existing 
right ear hearing loss disability was 
aggravated or permanently worsened as a 
result of in-service heavy artillery 
and weapons noise, and whether the 
Veteran's currently diagnosed right ear 
hearing loss disability is a temporary 
exacerbation or natural progression of 
the pre-existing right ear hearing loss 
disability.  A complete rationale 
should be provided for any opinion.  

In addition, the examiner should 
provide an opinion as to whether it is 
likely as not (a 50 percent probability 
or greater) that the pre-existing right 
ear hearing loss disability itself was 
otherwise aggravated or permanently 
worsened as a result of the Veteran's 
in-service noise exposure.  In giving 
an opinion, the examiner should 
specifically comment as to whether the 
noise exposure in-service may be 
considered a permanent worsening of a 
pre-existing condition, or whether this 
noise exposure in-service resulted in a 
temporary exacerbation or natural 
progression of the pre-existing right 
ear hearing loss disability.     

If the February 2008 examiner is not 
available, the Veteran should be 
provided a new C&P examination 
regarding his right ear hearing loss 
disability.  The examiner should 
provide an opinion as to whether the 
Veteran's pre-existing right ear 
hearing loss disability was aggravated 
or permanently worsened as a result of 
in-service heavy artillery and weapons 
noise, and whether the Veteran's 
currently diagnosed right ear hearing 
loss disability is a temporary 
exacerbation or natural progression of 
the pre-existing right ear hearing loss 
disability.  The examiner should also 
provide an opinion as to whether it is 
likely as not (a 50 percent probability 
or greater) that the pre-existing right 
ear hearing loss disability itself was 
otherwise aggravated or permanently 
worsened as a result of the Veteran's 
in-service noise exposure.  

A complete rationale should be provided 
for any opinion.  The claims folder 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with examination and the 
report should state that such review 
has been accomplished.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for right ear hearing 
loss and residuals of cold injury, 
taking into account any newly obtained 
evidence.  If the service connection 
claims remain denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case as to the issues 
remaining on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


